  4:19-mj-03068-RGK-CRZ Doc # 73 Filed: 09/07/21 Page 1 of 1 - Page ID # 483




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                             4:19MJ3068

       vs.
                                                             ORDER
JOSEPH W. HIGGINS,

                    Defendant.


      The undersigned is in receipt of the U.S. Medical Center for Federal Prisoners’
Forensic Psychological Report concerning the defendant.

      IT IS ORDERED that:

       (1) The Clerk of Court shall provide a copy of this order and the sealed
Report (Filing 72) to counsel of record. The Clerk of Court shall also provide a copy
of this order to the Lincoln United States Marshals Service.

      (2) The United States Marshals Service shall pick up and return the
defendant to the District of Nebraska. Upon the defendant’s return to the district, a
competency hearing will be held.

      Dated this 7th day of September, 2021.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge
